Title: General Orders, 27 May 1781
From: Washington, George
To: 


                        
                             Sunday May 27th 1781
                            Parole
                            Countersigns
                        
                        The Commander in Chief is pleased to order that in future only such Men as are not expected to do duty with
                            arms vizt General, Field and Staff Officers servants, Waggoners, butchers, bakers, Commissaries, Quarter masters and
                            Forage masters assistants and one armourer for each regiment in every brigade to which a travelling Forge is attach’d be
                            returned on Extra service.
                        That all others on duty in Camp or Garrison, whether with arms, on Fatigue or occasionally employed as
                            Artificers (except guards placed for the security of Magazines of Ammunition cloathing or provisions not in Garrison be
                            returned Present on duty, and comprized in the number fit for Action.
                        That men detached beyond the ordinary limits of camp or garrison duty whether the service they are ordered on
                            is to be perform’d with or without arms and all guards for Magazines not in Garrison be returned on Command.
                        That the men On duty, Command and Extra service be accounted for with the utmost precision specifying where
                            they are; what duty they are on; Time of absence; and by whose order.
                        "That the troops on the lines and such as are on duty from the Continental Village to Fishkill and from Fort
                            Montgomery to Newburgh inclusive except Magazine guards be considered fit for Action."
                        That as the regulated camp and garrison duty of every Brigade will in ordinary cases be comparatively the
                            same the Adjutant General will not give Credit in his details for men on duty by any other than General Orders.
                        That the commanding officers of regiments and Corps cause Advertisements to be immediately inserted in the
                            public newspapers requiring such of their men as are Sick absent in different parts of the Country where military
                            Hospitals are not established--or return’d absent under other heads and cannot be particularly accounted for to join their
                            respective corps or give information where they are and the cause of their detention within a reasonable limited time on
                            pain of being treated as deserters.
                        That no Physician or surgeon shall furlough a soldier on any pretences except within the vicinity of the
                            Hospital where they may at any time be called upon. When a change of air may contribute to re-establish the health of a
                            convalescent patient or when a more than ordinary length of time is required to bring it about, the Physician or surgeon,
                            having the direction of the hospital where such patient may be is to certify his case to the officer commanding the
                            Brigade regiment or corps to which he belongs who may transmit him a Furlough provided his former Character merits the
                            indulgence. That every sick soldier whose complaint requires his being removed from his corps or command be sent to the
                            Hospital if there be one within a convenient distance.
                        The brigade and regimental returns will be made in future agreeably to the Forms given out this day.
                        All absent officers not on public duty by order of the Commander in Chief or not appointed by proper
                            authority under him to receive and forward on the recruits are to join their respective corps immediately no other excuse
                            can be admitted.
                        No more furloughs are to be given ’till the end of the Campaign but in very extraordinary cases of which the
                            General officer commanding the corps is to be the judge.
                        All soldiers upon furlough are to be immediately order’d to join their respective regiments.
                        The Commander in Chief does in pointed and positive terms forbid under any pretence whatever commanding
                            officers of regiments discharging soldiers before the term for which they are engaged is expired and he is equally pointed
                            in forbidding the exchanging of men unless both are produced to the General officer commanding and his approbation
                            obtained which is to be certified in the discharge.
                        No more recruits are to be discharged such as are thought unfit for Service by the Inspectors of the
                            different State lines with the army are to be sent to the Adjutant General for further examination.
                    